Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the last Office action is hereby withdrawn.  Following is an action on the merits.
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the s a me, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specific structure and function of the motive member, safety interlock, protrusions and related structure, and the interaction therebetween, are very unclear (particularly since they are very poorly or not at all shown).  Regarding claim 3, there is no support for the mechanical coupling of the power connector with a back wall of the carriage.  There does not appear to be support for the subject matter of claims 6 and 8.  The structure and function of the electrical interlock of claim 11 is not clearly disclosed.  Regarding claim 12, the .
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specific structure of the motive member, safety interlock, protrusions and related structure, and the interaction therebetween, as described in the specification.  ALL of the structure indicated above as not being clearly disclosed or not clearly supported under 35 USC 112 must be clearly shown.  Care must be taken not to introduce new matter.  SEVERAL CROSS-SECTIONAL drawing figures are needed for all of the afore-mentioned structure and their interaction. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets maybe necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3 it appears that the colon should be removed and the following paragraph merged into line 3, since the motive device and safety interlock are not part of the power inlet.  In claim 4 it is unclear if the safety interlock member is the same as the safety interlock of claim 1.  In claim 8, line 6 it is unclear if “a power connector” is the same as the power connector of claim 7.  In claim 16, line 3 “carriage” should apparently be – door --.  In claim 17, it is unclear whether “a safety interlock” is the same as that recited in claim 16.  In claims 9 and 18 the meaning of “discouraged” is vague. 
 Claims 8 and 19 are objected to because of the following informalities: on line 2 of claim 8 – which – should be inserted after “actuator”.  On line 3 of claim 19 – of – should be inserted after “translating”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Savill 4669791 in view of Lo et al 8834186.

Regarding claim 2, Savill (as modified by Lo et al and Keith) discloses the engagement position is one in which the power connector is in communication with the carriage, which further includes a disengagement position in which the power connector is not in communication with the carriage, wherein the engagement position is one in which the power connector mechanically communicates with the safety interlock associated with the carriage, and wherein the power connector disengages the safety interlock when in the engagement position, the safety interlock discouraging relative movement of the plurality of pins to the wall when the safety interlock is engaged, and wherein the safety interlock permits relative movement of the plurality of pins to the wall when the safety interlock is disengaged.
Regarding claim 3, Savill (as modified by Lo et al and Keith) discloses the engagement position is defined by mechanical coupling of the power connector with a back wall of the carriage, insofar as the claim can be understood.

Regarding claim 6, Savill discloses a cover 42a that is displaced with movement of the wall, wherein the cover is decoupled from the wall 64 and can be moved without movement of the wall relative to the plurality of pins, and wherein the cover includes a periphery that encloses each of the plurality of pins.
Regarding claim 7, Savill discloses a vehicle having the vehicle power inlet 42, wherein the vehicle is a commercial vehicle, wherein the power inlet is structured to facilitate power transfers between a battery electrically connected to the plurality of pins 4 and the power connector 30, the power inlet structured to facilitate transfer of power levels that require actuated connections between the power connector and the vehicle power inlet.
Regarding claim 8, Keith discloses the motive device is in the form of an actuator 82 which is required to move the power connector 52 from a locked position to a contact position, and wherein the actuator is actuated from a location removed from the plurality of pins such that personnel are protected in event of an arcing fault, and which further includes a door 60 positioned to cover the carriage and structured to be displaced when a power connector is inserted into the carriage, the door having a closed position to enclose the carriage and an open position to permit insertion of the power connector into the carriage.
Regarding claim 11, the safety interlock of Lo et al is considered to be an electrical interlock because the interlock covers the electrical terminals of the power inlet.
Regarding claim 12, Savill discloses a cover 42a over the at least one electrical pin, and wherein the cover is released from a locked state when the power connector 30 is in the engagement position within the carriage 50 to disengage the safety interlock (taught by Lo et al), and wherein the 
Regarding claim 14, Savill discloses the carriage 50 moves in a horizontal direction, wherein the door 42a is hingedly connected to the carriage, the door shields an opening passage structured to receive the at least one electrical pin within the carriage when the power connector 30 is in a disengagement position with the carriage, and wherein the door is removed from the opening when the power connector is in an engagement position.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Savill in view of Lo et al and Keith as applied to claim 12 above, and further in view of Parnes 2537370.
Parnes discloses at least one electrical pin 10a,b includes a non-conductive tip 12, and to provide the pins of Savill with non-conductive tips thus would have been obvious, to prevent short circuiting.  The remainder of the claim is not clearly understood or supported as noted above, and thus the applied references are deemed to disclose that which is understood. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Savill in view of Lo et al and Keith as applied to claim 9 above, and further in view of Itou et al 5458496.
Itou et al (front page) discloses a motive device in the form of a manually operated lever 33, and to provide the motive device of Savill (as modified by Keith) in the form of a manually operated lever thus would have been obvious, for simplicity of manufacture and operation.    
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savill in view of Lo et al and Langenbahn 5252078.

Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/              Primary Examiner, Art Unit 2833